 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   DUSTIN BEAVERS,
                                                         Case No.: 2:19-cv-00846-APG-NJK
12          Plaintiff(s),
                                                                      ORDER
13   v.
14   GEICO CASUALTY COMPANY,
15          Defendant(s).
16         Pending before the Court is the parties’ discovery plan. Docket No. 20. The parties
17 subsequently stipulated to dismissing the second and third claims for relief. Docket No. 21; see
18 also Docket No. 23. In light of the changed circumstances, the Court DENIES without prejudice
19 the previously-filed discovery plan and an amended discovery plan must be filed by August 1,
20 2019. The Court also VACATES the hearing set for August 15, 2019.
21         IT IS SO ORDERED.
22         Dated: July 26, 2019
23                                                            ______________________________
                                                              Nancy J. Koppe
24                                                            United States Magistrate Judge
25
26
27
28

                                                  1
